Citation Nr: 1437230	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of medial meniscal tear of the right knee, and in excess of 20 percent from March 15, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee from January 13, 2009, and in excess of 30 percent from March 15, 2011.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a February 2008 notice of disagreement (NOD), the Veteran challenged the initial 10 percent rating assigned for his service-connected right knee disability under Diagnostic Code 5259 concerning symptomatic removal of semilunar cartilage.  While the claims were in appellate status, the Appeals Management Center (AMC) issued a rating decision changing the diagnostic code under which the Veteran was rated.  In the September 2011 rating decision, the AMC began rating the Veteran under Diagnostic Code 5257 based on recurrent subluxation or lateral instability of the knee, and assigned a 20 percent rating effective March 15, 2011.  

Additionally, in the same rating decision, the AMC awarded a staged rating under Diagnostic Code 5261 for limited extension of the knee.  The AMC granted a 10 percent rating effective January 13, 2009, increased to 30 percent disabling effective March 15, 2011.  In view of this action, the Board has characterized the issues as set forth on the title page.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in December 2010.  The VLJ who conducted the hearing is no longer with the Board.  In June 2014, the Board informed the Veteran and his representative that he could have a hearing with another VLJ; however, the Veteran did not respond.  As such, the Board finds that the Veteran waived his right to a hearing.  

FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had dislocation of the semilunar cartilage of his right knee with frequent episodes of locking, pain and effusion into the joint at all times during the appeal period.

2.  The evidence of record shows that the Veteran's right knee disability approximated severe recurrent subluxation or lateral instability beginning November 10, 2010.

3.  The evidence of record shows no limitation of extension in the Veteran's right knee prior to January 13, 2009, limitation of extension to 10 degrees with pain until November 10, 2010, and 20 degrees of limitation of extension with pain thereafter.

4.  The evidence of record shows limitation of flexion in the Veteran's right knee of no greater than 100 degrees with pain throughout the appeal period, with no additional evidence of functional loss.


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating of 20 percent for dislocation of semilunar cartilage of the right knee is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5258 (2013).

2.  Entitlement to a rating of 30 percent for recurrent subluxation or lateral instability from November 10, 2010, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5257 (2013).

3.  Entitlement to a rating of greater than 10 percent for limited extension of the right knee from January 13, 2009, through November 10, 2010, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5261 (2013).

4. Entitlement to a rating of greater than 30 percent, but no more, for limited extension of the right knee from November 10, 2010, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
  A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional VCAA notice is not required, and any defect in that notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

      1.  Duty to Obtain Records

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

	2.  Duty to Provide Examination/Opinion

The Veteran received an examination in connection with his right knee disability claim in October 2007, prior to his discharge from the Navy.  Additionally, VA conducted examinations of the Veteran in January 2009 and March 2011.  These examinations evaluated the nature, extent, severity and manifestations of his right knee disability by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran argues that the March 2011 VA examination is inadequate for ratings purposes because it did not adequately address at what point during the range of motion testing the Veteran experienced any limitation of motion that was specifically attributable to pain.  See Appellate Brief at 2.  In reliance on Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Veteran argues that the March 2011 VA examination report did not clearly state at what point the Veteran's range of motion became limited because of pain because the examination report "merely notes 'extension to 20 with pain,' and 'flexion to 100 with pain.'"  See Appellate Brief at 2.  The Board finds that the March 2011 VA examination adequately addressed the point at which limitation of motion was impeded by pain.  In Mitchell, the examination report at issue stated the range of motion the claimant exhibited, noting that "[a]ll motions of her knee were painful. . . . ."  Mitchell, 25 Vet. App. at 44.  By contrast, the March 2011 VA examination report at issue stated the specific point at which pain began.  The March 2011 VA examination report stated that the Veteran exhibited "extension to 20 with pain, flexion to 100 with pain, no diminishment with repetitive testing."  See March 2011 VA Examination Report.  With this information, the Board is able to properly consider the disabling effects of pain when evaluating the Veteran's functional loss due to pain that is attributable to the Veteran's disability.  See Mitchell, 25 Vet. App. at 44.  Thus, the Board finds that the March 2011 VA examination is adequate for ratings purposes.  See Barr, 21 Vet. App. at 312.
 
Additionally, neither the Veteran nor his representative has indicated that his right knee disability has worsened since the March 2011 VA examination, nor does the record indicate a worsening.  As such, remand is not required for a more current examination.  
 
	3.  Bryant Duties

The Veteran has been afforded a hearing before a VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file concerning the Veteran's right knee disability.  See Hearing Tr. at 6-8.  Although the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating in connection with his right knee disability.  See Hearing Tr. at 6-8.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

      4.  Remand Compliance

In February 2011, the Board remanded the case for further development, including a VA examination, which was performed in March 2011.  The Veteran argues that the VA examination did not comply with the remand directives because the examination report does not contain "complete" range of motion findings, as required by the Board's remand order.  See Appellate Brief at 2.  Specifically, he maintains that the range of motion findings are not "complete" because they do not address at what point of the range of motion testing the Veteran experienced any limitation of motion that was specifically attributable to pain.  Id.  The Board finds that the March 2011 VA examination substantially complied with the Board's remand instructions as required by Stegall v. West, 11 Vet. App. 268 (1998).  In its order, the Board stated that the examiner should "report complete range of motion findings for the Veteran's right knee."  As stated above, the March 2011 VA examination report states that the Veteran exhibited "extension to 20 with pain, flexion to 100 with pain, no diminishment with repetitive testing."  See March 2011 VA Examination Report.  The Board finds that this statement adequately reflects the point at which pain began (i.e. at 20 degrees of extension, and 100 degrees of flexion).  Additionally, the March 2011 VA examination otherwise complied with the remand order by completing a physical examination with range of motion testing, taking x-rays of the Veteran's right knee and discussing the findings of that x-ray, confirming that the Veteran exhibited mild to moderate lateral instability, confirming that the Veteran had dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, describing the range of extension and flexion of the Veteran's right knee and discussing the Veteran's painful motion and the presence or absence of the facts set forth in 38 C.F.R. §§ 4.40 & 4.45 (commonly referred to as the "DeLuca factors").  For these reasons, the Board finds that there has been substantial compliance with the Board's remand order and the Veteran is not prejudiced by resolution of his claim on the merits.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

II.  Higher Ratings

The Veteran seeks an initial rating in excess of 10 percent for post-operative residuals of medial meniscal tear of the right knee.  He was granted service connection for his right knee disability effective November 1, 2007, and assigned an initial 10 percent rating under Diagnostic Code 5259, which governs symptomatic removal of semilunar cartilage.  This rating was based on a VA examination that took place in October 2007, before he was discharged from service and immediately prior to his undergoing arthroscopic surgery for repair of a torn meniscus.  See November 2007 Rating Decision.  The Veteran contends that his disability rating should be higher, arguing that because his initial rating was based on an examination conducted before his October 2007 arthroscopic surgery, it did not take into consideration the results of that surgery.  See Hearing Tr. at 3.  Additionally, he argues that since he injured his right knee during service, he has been unable to engage in the same level of physical activity that he did prior to his injury.  Throughout the appeal he has been unable to jog, golf, bicycle, play basketball or play with his children.  See Hearing Tr. at 5.  The Veteran further states that he has difficulty going up and down stairs, and has been limited in the types of work he has been able to do.  See Hearing Tr. at 5. 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Application of the Rating Criteria

Based on all of the evidence of record, the Board finds that the Veteran qualifies for a 20 percent initial rating under Diagnostic Code 5258 for dislocated semilunar cartilage of his right knee disability, in addition to a rating of 30 percent under Diagnostic Code 5257 for lateral instability of his right knee from November 10, 2010.  Additionally, the Veteran is entitled to a staged rating under Diagnostic Code 5261 for limited extension of the right knee of no more than 10 percent from January 13, 2009 through November 10, 2010, and no more than 30 percent thereafter.  The Board further finds that the Veteran is not entitled to ratings under any of the other knee and leg Diagnostic Codes (Diagnostic Codes 5256, 5259, 5260, 5262-63), or the diagnostic code for degenerative arthritis (Diagnostic Code 5003).  The Board will discuss its reasons for each finding in turn.

  A.  Diagnostic Codes 5258 and 5259
      
The Board finds that the Veteran qualifies for a 20 percent initial rating under Diagnostic Code 5258 for dislocated semilunar cartilage.  According to the rating schedule, a claimant is entitled to 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran underwent arthroscopic surgery in October 2007 to repair a tear in the meniscus of his right knee, his medical records and subsequent VA examination reports of January 2009 and March 2011 show that he continued to suffer from a meniscal tear after the October 2007 surgery.  See December 2007 Medical Record; see also January 2009 VA Examination Report; March 2011 VA Examination Report. Additionally, the competent evidence of record demonstrates that the Veteran had frequent periods of "locking," pain and effusion into the joint throughout the appeal period.  In a December 2007 medical record, the Veteran's treating physician noted that the Veteran exhibited trace effusion and medial joint line tenderness.  In the two VA examinations performed after the Veteran's separation from service, the examiners noted swelling, locking, popping and grinding on examination.  See January 2009 VA Examination Report; see also March 2011 VA Examination Report.  Even though the March 2011 examiner noted no effusion in the joint on the day of the examination, he also noted that the Veteran reported having episodes of swelling in his right knee.  Additionally, the Veteran consistently reported experiencing pain, locking, buckling, popping and grinding in his right knee throughout the appeal period.  See January 2009 VA Examination Report; see also March 2011 VA Examination Report; December 2010 Veteran's Statement.  The Veteran is competent to give testimony as to symptoms that he personally experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the evidence of record, the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 5258 throughout the appeal period.

The Board finds that Diagnostic Code 5258, rather than Diagnostic Code 5259 concerning symptomatic surgical repair of semilunar cartilage, more accurately reflects the disability and symptomatology exhibited by the Veteran, and thus warrants the change in diagnostic code under which he is rated.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Although the Veteran was originally rated under Diagnostic Code 5259, the record shows that the RO issued the 10 percent rating under that code shortly after the Veteran's October 2007 arthroscopic surgery.  After this initial rating was granted, it was determined that the Veteran still suffered from a dislocated tear in right knee medial meniscus, even despite his surgery. Additionally, as stated above, the Veteran's right knee symptomatology includes pain, locking, buckling, popping and grinding, which are contemplated under Diagnostic Code 5258.  Therefore, the Board finds that the Veteran is more appropriately rated under Diagnostic Code 5258.

In light of the Board's finding that the Veteran is entitled to a 20 percent rating under Diagnostic Code 5258, the Veteran is not entitled to an additional rating under Diagnostic Code 5259. Under Diagnostic Code 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.   Although the record shows that the Veteran did undergo surgical removal of part of the meniscus in his right knee, to provide him with an additional 10 percent rating under DC 5259 for the residuals of that surgery would constitute pyramiding.  The Veteran's residuals of his right knee surgery consist primarily of pain, locking, buckling, popping and grinding, instability, weakness, and limitation of motion.  As discussed below in this opinion, the Veteran is compensated for these residuals with ratings under Diagnostic Codes 5257, 5258 and 5261.  For the reasons given, the Veteran's symptomology is better rated under these codes.  Pernorio v. Derwinski, 2 Vet. App. at 629.  As such, the Board finds that the Veteran is not entitled to an additional 10 percent rating under Diagnostic Code 5259.  

  B.  Diagnostic Code 5257

As to the Veteran's lateral instability of his right knee, the Board finds that he is entitled to a separate 30 percent rating under Diagnostic Code 5257 from November 10, 2010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).  

The evidence demonstrates that the Veteran's right knee symptoms have more nearly approximated "severe" instability from November 10, 2010.  First, the Veteran reported weakness, popping and buckling in his knee prior to this date.  The Veteran is competent to give testimony concerning his symptoms, and his statements are credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  However, a January 2009 VA examination affirmatively shows the absence of such symptoms.  The first time it is factually ascertainable that such symptomatology exists is in a private doctor's statement received November 10, 2010.  A March 2011 VA examination also confirms that this symptomatology continued through that time.  

In determining the actual degree of disability, the Board finds that the evidence tends to make it more likely that the disability level is "severe."  The Veteran reported a history of swelling and painful motion.  He testified that he walks with a limp and that his knee buckles and pops several times a day, which results in difficulty walking and going up and down stairs.  See Hearing Tr. at 5.  In a December 2010 letter, his treating physician stated that the Veteran exhibited medial joint line tenderness and a positive McMurray's test.  See December 2010 Letter.  Additionally, during his March 2011 examination, the Veteran reported that he used a cane at home as needed.  See March 2011 VA Examination Report.  The Board notes that there are opinions from the Veteran's treating physician and the March 2011 examiner in which the former characterizes the Veteran's instability as "severe," and the latter characterizes it as "mild/moderate."  However, neither opinion is probative because it is not supported by a factual rational or basis.  Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  Thus, based on the Veteran's lay evidence, supported by the objective physical findings in the record, the Board finds that the Veteran's right knee symptoms have more nearly approximated "severe" instability from November 10, 2010, and as such, he is entitled to a 30 percent rating under Diagnostic Code 5257 from that date.


  C.  Diagnostic Code 5261

The Board further finds that the Veteran is not entitled to a disability rating in excess of 10 percent for limited extension of the right knee from January 13, 2009 through November 10, 2010, or in excess of 30 percent thereafter.  Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  Here, the evidence shows that he first exhibited limited extension of his right knee during the January 2009 VA examination, where the examiner noted that the Veteran had extension limited to 10 degrees due to pain.  According to the examination report, the Veteran walked with a limp, but exhibited normal strength, no instability, and no tenderness, crepitus or warmth.  The Veteran informed the examiner that he experienced constant pain in his right knee for which he took ibuprofen and Mobic twice a day.  He also reported not being able to run, jog or engage in sports, but that he had no work restrictions at his sedentary job.  The examiner also noted no diminution of range of motion on repeat testing, no additional limitation by pain, fatigue weakness or lack of endurance following repeated use.  The examiner further noted no functional loss due to the "DeLuca factors."  In sum, the Veteran did not exhibit any loss of motion or functional loss greater than the limitation to 10 degrees shown, even taking into consideration the factors set forth in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating.  The Veteran is not entitled to a higher rating from January 13, 2009 through November 10, 2010 because he did not exhibit an actual limitation of extension of the leg of 15 degrees or more during this time period, nor did he exhibit a limitation of extension due to pain or functional loss of 15 degrees or more.

The evidence, however, demonstrates that the Veteran is entitled to a disability rating of 30 percent under Diagnostic Code 5261 from November 10, 2010.  In November 2010, the VA received a VA Form 21-4138 Statement in Support of Claim from the Veteran's treating physician stating that the Veteran's right knee conditions resulted in right leg extension limitation to 20 degrees.  In December 2010, the Veteran submitted a letter from the same treating physician stating that the Veteran "lacked full extension."  In agreement with the private medical reports, the March 2011 examiner also noted that the Veteran exhibited extension limited to 20 degrees with pain with no diminishment on repeat testing, and "no DeLuca criteria."  The same examiner also noted that the Veteran reported flare-ups lasting two seconds that occur several times a day, but that those flare-ups did not cause any additional activity restriction.  Based on this evidence, and taking into consideration the Veteran's functional loss and pain on motion per the applicable regulations and case law cited above, the Board finds that the Veteran's disability picture more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 5261 beginning November 10, 2010. The Veteran is not entitled to a higher rating because he did not exhibit an actual limitation of extension of the leg of 30 degrees or more, nor did he exhibit a limitation of extension of 30 degrees or more due to pain or functional loss.  
      
  D.  Diagnostic Code 5260

The Board finds that although the Veteran exhibits some limitation of flexion in his right knee, he is not entitled to an additional compensable rating under Diagnostic Code 5260.   Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  According to the October 2007 examination, the Veteran exhibited limitation of flexion to 125 degrees with minimal pain.  In the January 2009 examination report, the examiner noted that the Veteran exhibited limitation of flexion to 125 degrees with pain, with no further diminution on repeat testing, no additional limitation by fatigue, weakness, or lack of endurance, and no presence of DeLuca factors.  Furthermore, during the March 2011 VA examination, the examiner noted that the Veteran demonstrated flexion to 100 degrees with pain, with no diminishment on repeat testing, and "no DeLuca criteria." As stated above, the examiners performing the January 2009 VA examination and the March 2011 examination both noted that the Veteran exhibited normal strength, no tenderness, crepitus or warmth, and experienced pain that was controlled with medication.  While the Veteran has reported being unable to run, jog or engage in sports due to his right knee disabilities, the Board finds that there is no functional loss or impairment beyond the level of limitation of flexion exhibited.  Thus, the Board finds that that the Veteran is not entitled to compensable rating under Diagnostic Code 5260.  Because there is no actual or compensable limitation of flexion, the single 10 percent rating under Diagnostic Code 5261 compensates him for the painful flexion.  See Mitchell, 25 Vet. App. at 36 (quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion'").  

  E.  Diagnostic Code 5003
      
The Board further finds that the Veteran is not entitled to an additional disability rating under Diagnostic Code 5003.  Like Diagnostic Codes 5260 and 5261, Diagnostic Code 5003 is predicated on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260-61.  The rating schedule provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  It is only when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes that a 10 percent rating is for application for each such major joint affected by limitation of motion.  See id.  Because he is already receiving a compensable rating under Diagnostic Code 5261, granting an additional rating under Diagnostic Code 5003, which is based on limitation of motion, would constitute impermissible pyramiding.  38 C.F.R. § 4.14; see Mitchell, 25 Vet. App. at 36.  As such, the Veteran is not entitled to an additional disability rating under Diagnostic Code 5003.  

  F.  Diagnostic Codes 5256, 5262 and 5263

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under Diagnostic Codes 5256, 5262 and 5263.  These Diagnostic Codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 & 5262-63.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

III.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the evidence shows that his right knee disability does not warrant referral for an extraschedular rating.  The schedular rating criteria concerning the knee and leg reasonably contemplates all of the Veteran's right knee symptoms, including limitation of motion, instability, pain, stiffness, locking, fatigability and lack of endurance which impairs his ability to run, jog, walk or play sports.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of his right knee disability are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moroever, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   Here, only the Veteran's right knee disability is before the Board and there is no indication that any right knee impairment is not contemplated by the schedular criteria.  As such, this is not an exceptional circumstance in which referral for extraschedular consideration is warranted.  

IV.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected right knee disability.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  According to the March 2011 VA examination report, he is currently employed and his right knee disabilities do not affect his ability to work.  As such, the Board finds that the issue of TDIU has not been reasonable raised by the record and thus is not within the scope of the appeal.  


ORDER

An initial 20 percent rating for dislocation of semilunar cartilage of the right knee is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating of 30 percent for recurrent subluxation or lateral instability from November 10, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating greater than 10 percent for limited extension of the right knee from January 13, 2009, through November 10, 2010, is denied.  

A rating of 30 percent for limited extension of the right knee from November 10, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


